 1 Krsto Mijanovic (Bar No. 205060)
     kmijanovic@hbblaw.com
 2 Steven A. Scordalakis (Bar No. 293212)
     sscordalakis@hbblaw.com
 3 HAIGHT BROWN & BONESTEEL LLP
   555 South Flower Street, Forty-Fifth Floor
 4 Los Angeles, California 90071
   Telephone: 213.542.8000
 5 Facsimile: 213.542.8100

 6 Attorneys for Defendant,
   BROAN-NUTONE LLC
 7
   Alan J. Jang (SBN 83409)
 8 Sally Noma (SBN 264774)
   Jang & Associates, LLP
 9 1766 Lacassie Avenue, Suite 200
   Walnut Creek, California 94596
10 Telephone: (925) 937-1400
   Facsimile: (925) 937-1414
11
   Attorneys for Plaintiff,
12 CSAA INSURANCE EXCHANGE

13
                                   UNITED STATES DISTRICT COURT
14
                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
15

16
   CSAA INSURANCE EXCHANGE, as                           Case No. 2:16-CV-02929-TLN-AC
17 subrogee of Pedro Casteneda, Maria
   DeRodriguez, Tongo Inthilath; Andrew &                PARTIES’ STIPULATION AND
18 Dena Savage; Audry Ngo,                               REQUEST TO CONTINUE PLAINTIFF
                                                         CSAA INSURANCE EXCHANGE’S
19                    Plaintiff,                         MOTION TO COMPEL DEPOSITION OF
                                                         30(B)(6) DEPONENT
20            v.
                                                         Date: October 31, 2018
21 BROAN-NUTONE LLC and DOES 1 through                   Time: 10:00 a.m.
   50, inclusive,                                        Courtroom: 26, 8th Floor
22                                                       Judge: Honorable Allison Claire
                  Defendants.
23                                                       Trial: June 3, 2019

24

25

26            TO THE HONORABLE COURT, plaintiff CSAA Insurance Exchange (“Plaintiff”), and

27 Defendant Broan-NuTone LLC (“Defendant”) (collectively the “Parties”), by and through their

28 respective counsel of record, hereby stipulate, agree, and request that the Court continue the hearing

     BM07-0000160
     12774705.1                                      1
 1 on Plaintiff’s Motion to Compel Deposition of 30(B)(6) Deponent (ECF No. 42), for which good

 2 cause exists, as follows:

 3            WHEREAS, on June 21, 2018, Plaintiff filed its motion to compel the deposition of

 4 Defendant’s Person Most Knowledgeable. (ECF No. 28.) Thereafter, the Parties came to an

 5 informal resolution, and Plaintiff withdrew its motion. (ECF No. 30.)

 6            WHEREAS, since that time, the Parties have been unable to agree when a deponent must

 7 be produced.

 8            WHEREAS, as a result of this disagreement, on September 26, 2018, Plaintiff renewed its

 9 motion to compel the second deposition of Defendant’s Person Most Knowledgeable. (ECF No.

10 42.) Plaintiff provided Defendant its final draft Joint-Statement setting forth Plaintiff’s position on

11 October 16, 2018. Thereafter, counsel for the Parties met and conferred, whereby counsel for

12 Defendant requested additional time to participate in the drafting of the Joint-Statement. Plaintiff

13 has agreed.

14            WHEREAS, as part of the meet and confer efforts, counsel for Defendant called and

15 obtained this Court’s availability for continuing the motion. Counsel for defendant was informed

16 that the hearing date of November 14, 2018 was available.

17            THEREFORE, the Parties now agree, and request, that this Court continue the hearing on

18 Plaintiff’s Motion to Compel the Second Deposition of Defendant’s Person Most Knowledgeable

19 (ECF No. 42) until November 14, 2018.

20

21 Dated: October 17, 2018                     HAIGHT BROWN & BONESTEEL LLP

22

23                                             By:          /s/ Krsto Mijanovic
                                                     Krsto Mijanovic
24                                                   Steven A. Scordalakis
25                                                   Attorneys for Defendant
                                                     BROAN-NUTONE LLC
26

27

28

     BM07-0000160
     12774705.1                                       2
 1
     Dated: October 17, 2018   Jang & Associates, LLP
 2

 3

 4                             By:       /s/ Sally Noma
                                     Alan J. Jang
 5                                   Sally Noma
                                     Attorneys for Plaintiff,
 6                                   CSAA INSURANCE EXCHANGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BM07-0000160
     12774705.1                      3
 1                                       [PROPOSED] ORDER

 2            COME NOW, the Parties’ Stipulation and Request to Continue the Hearing on Plaintiff’s

 3 Motion to Compel the Deposition of 30(B)(6) Deponent came before the Court. Having found

 4 good cause, this Court continues the hearing on the motion (ECF No. 42) until November 14,

 5 2018.

 6            IT IS SO ORDERED

 7 Dated: October 18, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BM07-0000160
     12774705.1
